Citation Nr: 1438501	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-25 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to October 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO rating decision that, in pertinent part, denied service connection for bilateral pes planus on a de novo basis. 

Because a claim of service connection for bilateral pes planus was previously denied, including in a final February 2004 RO decision, the issue has been recharacterized to properly reflect the jurisdictional question before the Board.  See 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In March 2012, the Veteran testified at a Travel Board hearing at the RO.  The Board issued a decision denying the appeal in June 2012.  

The Veteran appealed the Board's June 2012 decision to the Court of Appeals for Veterans Claims (Court), which issued a memorandum decision in November 2013 setting aside and remanding the June 2012 Board decision.  The appeal is currently before the Board for action consistent with the discussion in the memorandum decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

In its November 2013 decision, the Court found that the Board's decision should be set aside because the Board did not ensure compliance with 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010), during the March 2012 Board hearing. 

Upon remand from the Court, the Board sent the Veteran a letter in June 2014 notifying him of his opportunity to elect a new hearing.  In July 2014, the Veteran responded that he wished to elect an in-person hearing at his local RO before a VLJ. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board personal hearing at the RO before a Veterans Law Judge.  He and his representative should be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for any reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



